DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 7/13/2021 has been entered.  Claims 1-20 remain pending in this application. 

Response to Arguments
Applicant's arguments filed 7/13/2021 regarding the rejections under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims are not directed to a judicial exception because “they do not contain limitations that can practically be performed in the human mind”.  Examiner disagrees, because the claims do not specify the amount of data to be analyzed, so an example where a small amount of the claimed data is analyzed as claimed by a human would read on the claimed invention, so the claims still fall under the category of "mental processes".

Applicant's arguments filed 7/13/2021 regarding the rejections under 35 U.S.C. §§ 102 and 103 in view of the new limitation “determining statistical changes in time series data… wherein the statistical changes include a threshold change in the time series data” have been fully considered but they are not persuasive.  Applicant’s arguments appear to rely on the ordinary meaning of the new limitation term “threshold change”, where “threshold change” means “change in a/the threshold value”.  However, Applicant’s disclosure appears to treat the term “threshold change” to mean “change in data value that meets or exceeds a threshold deviation value” instead; Chandrasekaran appears to teach the claim limitation when the term “threshold change” is interpreted in this manner.  See new claim rejections under § 112 and revised claim rejections under § 103 below.

Applicant’s arguments regarding the new limitation “a/the length of the period of time corresponding to the threshold change in the time series data”, see Remarks, filed 7/13/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ings et al. (US 10,354,213, hereinafter Ings).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “threshold change” in claims 1, 9, 16 is used by the claims to mean “change in data value that meets or exceeds a threshold deviation value” while the accepted meaning is “change in a/the threshold value.” The term is indefinite because the specification does not clearly redefine the term; the term “threshold change” appears only once, in Specification [0122], where the term is only defined by examples that refer to various threshold deviations.  The dependent claims are likewise rejected for being dependent on rejected parent claims 1, 9, 16.  Examiner is treating the claims to recite “threshold deviation” in place of “threshold change” for the purposes of examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-16, 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four 

Examiner is starting with the analysis for Claim 9 as being most representative of the deficiencies of the independent claims.

Claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites: a system comprising: one or more processors; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the system to: determine statistical changes in time series data associated with one or more segments of a network, wherein the statistical changes include a threshold change in the time series data associated with one or more network conditions or parameters; determine a length of a period of time corresponding to the threshold change in the time series data; obtain telemetry data that includes a plurality of key performance indicators (KPIs) associated with the one or more segments of the network during a corresponding one or more time intervals, wherein a respective length of each of the one or more time intervals is based on the length of the period of time corresponding to the threshold change in the time series data; and generate, based on the telemetry data, one or more insights about the one or more segments of the network, the one or more insights identifying a trend or statistical deviation in at least one KPI from the plurality of KPIs during the one or more time intervals.
The bolded limitations, as drafted, under broadest reasonable interpretation, cover performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components.  That is, other than reciting “a system” comprising “one or more processors” and “at least one non-transitory computer readable medium”, nothing in the claim element precludes the step from practically being performed in the mind or with pen and paper.  For example, a human can receive the time series data as a written report, determine threshold changes in the time series data and the corresponding length of the period of time using pencil and paper, obtain the corresponding KPI telemetry data as another written report, and generate an insight (i.e., make a judgment) about the network from the KPI telemetry data as claimed.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In this case, the claim only recites “a system” comprising “one or more processors” and “at least one non-transitory computer readable medium”.  The component(s) are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component; in this case, there are no structural details at all regarding said components within the claims.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea 

Regarding claims 1 and 16, the method and the non-transitory computer-readable medium comprises the same limitations as the system disclosed in claim 9, so the same rejection rationale is applicable; claims 1 and 16 recite fewer components and less structural detail than claim 9, so claims 1 and 16 likewise fail the “practical application” test.

Regarding claims 3-8, 11-15, 18-20, the dependent claims fail to correct the deficiencies of the parent claims because they merely add more “mental process” steps that can be performed in the human mind or with pen and paper.  For example, claims 3-4, 11, and 18 add “comparing” and “identifying” limitations, claims 5 and 12 add an “identifying statistical deviations” limitation, claims 6, 13, and 19 add “determining” and “ranking” limitations, claims 7, 14, and 20 add “applying a [mathematical] weight” and “determining” limitations, and claims 8 and 15 add “calculating”, “comparing”, and “identifying” limitations; all of said limitations can be performed in the human mind or with pen and paper.

Claims 2, 10, and 17 are not rejected under 35 U.S.C. § 101 because the “modify one or more aspects of the network” limitation integrates the abstract idea into a practical application for the network that cannot be performed in the human mind or with pen and paper.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (US 2019/0132230, hereinafter Chandrasekaran) in view of Ings et al. (US 10,354,213, hereinafter Ings).

Regarding claim 1, Chandrasekaran teaches a method (a system and method – Chandrasekaran Abstract) comprising: 
determining statistical changes in time series data associated with one or more segments of a network (the present system and method extracts key features and/or metadata from the crawled data [crawled data maps to time series data – see Chandrasekaran ¶0088]; intelligent feature extraction is required to send a large data to the manager.  An example of a large data is statistical data (e.g., average link utilization) – Chandrasekaran ¶0102; the present system and method uses… processes to summarize (e.g., extract higher-layer information) and index the summarized data… higher-layer telemetry… and Learned changes in behavior of the above – Chandrasekaran ¶0109), wherein the statistical changes include a threshold change in the time series data associated with one or more network conditions or parameters (“network incident” is defined as the presence of a “pattern” over the computed values of one or more performance metrics for a certain time window.  A pattern is defined as… (a) the proportion of metric values that cross a threshold exceeding a defined percentage amount – Chandrasekaran ¶0052); 
obtaining telemetry data (the present system and method collects and stores the time series data – Chandrasekaran ¶0074; the present system and method uses… processes to summarize (e.g., extract higher-layer information)... higher-layer information includes… telemetry – Chandrasekaran ¶0109) that includes a plurality of key performance indicators (KPIs) associated with the one or more segments of the network (at step 1840, the system identifies many of Congestion KPIs (Key Performance Indicators) over time – Chandrasekaran ¶0196) during a corresponding one or more time intervals (the present system and method time aligns the QoE metadata with metadata extracted across the application stack including the wireless layer metrics – Chandrasekaran ¶0074); and 
generating, based on the telemetry data, one or more insights about the one or more segments of the network, the one or more insights identifying a trend or statistical deviation in at least one KPI from the plurality of KPIs during the one or more time intervals (the present system and method collects and stores the time series data, and analyzes the time series data for trends/patterns over time and other dimensions – Chandrasekaran ¶0074).
Chandrasekaran does not teach determining a length of a period of time corresponding to the threshold change in the time series data, and wherein a respective length of each of the one or more time intervals is based on the length of the period of time corresponding to the threshold change in the time series data.  Chandrasekaran teaches that a length of time may exceed a threshold (Chandrasekaran ¶0052), or that overall time periods may be sliced into even periods of time length for how long said change occurred for, then using the determined length of time to set the length of time period T for the telemetry data including KPIs as claimed.  In other words, Chandrasekaran can obtain telemetry data including KPIs for time period T of a certain length, but said length is not based on the previously determined length of a period of time corresponding to the threshold change as claimed.
Ings, however, in the same field of endeavor, teaches finding natural experiments in datasets (Ings Col 3 Ln 6-7) with a system to automatically scan historic datasets to measure a change’s impact on key performance metrics (Ings Col 3 Ln 14-25) where after selecting a metric and a threshold for a change in the metric, the system finds locations and time periods within the historical data where the threshold is exceeded to use as test data, finds other locations and time periods within the historical data to use as control data, and determines an optimum length of time for the experiment based on the found time periods for the test and control data (Ings Col 4 Ln 23-46). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chandrasekaran to comprise the length of the period of time determination limitations as claimed, in order to automatically mine datasets to detect instances where part of the network changed and part of the network did not (Ings Col 2 Ln 19-21) for measurement of a change’s impact on key performance metrics (Ings Col 3 Ln 24-25).


determines whether there are unsatisfied high-level control objectives… for an automatic control, the manager computes the initial update control to the programmable network elements – Chandrasekaran ¶0137), wherein modifying the one or more aspects of the network comprises at least one of modifying one or more configuration settings associated with the one or more segments of the network (initial update control to the programmable network elements – Chandrasekaran ¶0137), deploying one or more devices on the network, and removing one or more devices on the network.

Regarding claim 3, Chandrasekaran and Ings teach wherein the statistical deviation in the at least one KPI (the system identifies many of [sic] Congestion KPIs – Chandrasekaran ¶0196) corresponds to a first segment from the one or more segments during a first time interval from the one or more time intervals (“network incident” is defined as the presence of a “pattern” over the computed values of one or more performance metrics for a certain time window.  A pattern is defined as… (a) the proportion of metric values that cross a threshold exceeding a defined percentage amount – Chandrasekaran ¶0052; for each of the above described network incidences… involves inspecting for a pattern of parameters that persist over a period of time – Chandrasekaran ¶0159), and wherein generating the one or more insights comprises: 
comparing the telemetry data corresponding to the first segment during the first time interval with historical network telemetry data associated with the first segment during at least one time interval different from the first time (the manager proceeds to perform the following steps… query the indexed database… compare the features across time (i.e., historically) – Chandrasekaran ¶¶0128-computes the relationship between the congestion and the incidences – Chandrasekaran ¶0196); and 
based on a comparison result, identifying the trend or statistical deviation in the at least one KPI from the plurality of KPIs during the first time interval (the present system and method collects and stores the time series data, and analyzes the time series data for trends/patterns over time and other dimensions – Chandrasekaran ¶0074; the system predicts future incidences based [on] current congestion KPI values – Chandrasekaran ¶0196).

Regarding claim 4, Chandrasekaran and Ings teach wherein the statistical deviation in the at least one KPI (the system identifies many of [sic] Congestion KPIs – Chandrasekaran ¶0196) corresponds to a first segment from the one or more segments during a first time interval from the one or more time intervals (“network incident” is defined as the presence of a “pattern” over the computed values of one or more performance metrics for a certain time window.  A pattern is defined as… (a) the proportion of metric values that cross a threshold exceeding a defined percentage amount – Chandrasekaran ¶0052; for each of the above described network incidences… involves inspecting for a pattern of parameters that persist over a period of time – Chandrasekaran ¶0159), and wherein generating the one or more insights comprises: 
comparing the telemetry data corresponding to the first segment during the first time interval with historical network telemetry data associated with one or more other segments of the network (the manager proceeds to perform the following steps… query the indexed database… compare the corresponding features across links along network paths.  Compare the features across time (i.e., historically) – Chandrasekaran ¶¶0128-0129); and 
based on a comparison result, identifying the trend or statistical deviation in the at least one KPI from the plurality of KPIs during the first time interval (the present system and method collects and analyzes the time series data for trends/patterns over time and other dimensions – Chandrasekaran ¶0074; the system predicts future incidences based [on] current congestion KPI values – Chandrasekaran ¶0196).

Regarding claim 5, Chandrasekaran and Ings teach wherein the trend or statistical deviation in the at least one KPI from the plurality of KPIs identifies a plurality of statistical deviations during a plurality of time intervals (the present system and method collects and stores the time series data, and analyzes the time series data for trends/patterns over time and other dimensions – Chandrasekaran ¶0074; the baseline standard deviation is a weighted standard deviation… deviations from the intra-company are deemed small or large based on the number of baseline standard deviations the current incident occurrence’s percent of affected clients is from the baseline average – Chandrasekaran ¶0178), wherein the respective length of each of the plurality of time intervals is based on the length of the period of time corresponding to the threshold change in the time series data (generating… a set of all candidate experiments where the metric for a test location changes by an amount greater than the threshold… determining… an optimal length of an experiment based upon the pre period length and post period length of each candidate test location and… each potential control location – Ings Col 4 Ln 23-46).
The reason to combine Chandrasekaran and Ings remains the same as that for claim 1 above.

Regarding claim 6, Chandrasekaran and Ings teach further comprising: 
determining a severity of each of the plurality of statistical deviations, wherein the severity of each of the plurality of statistical deviations is determined based on at least one of a respective distance between a distribution of a respective set of KPI values associated with each of the plurality of time intervals and a kind of KPI metric associated with each KPI value in the respective set of KPI values (at KPIs (Key Performance Indicators) over time – Chandrasekaran ¶0196; a pattern is defined as… (a) the proportion of metric values that cross a threshold exceeding a defined percentage amount – Chandrasekaran ¶0052; the amount that a symptom deviates from the normal/good value is also taken into account when deciding its contribution to a root cause result – Chandrasekaran ¶0171); and 
ranking the plurality of statistical deviations based on the severity (FIG. 11 is a flow diagram of summarization and indexing processes… a combination of processes is used to compute a higher-layer binding… another example concerns detecting application behaviors… the manager can identify that the presence of certain packets… indicating certain types of errors… a heuristic algorithm that takes into account the exact physical path the traffic takes can reveal other application behaviors… an example of the outputs of the heuristic algorithm is a probabilistically ranked list of higher-layer bindings – Chandrasekaran ¶¶0111-0112).

Regarding claim 8, Chandrasekaran and Ings teach wherein generating the one or more insights about the one or more segments of the network comprises: 
calculating weighted insight parameters associated with at least one of the one or more segments of the network and one or more different segments of the network (the baseline standard deviation is a weighted standard deviation – Chandrasekaran ¶0178), the weighted insight parameters being calculated by applying respective weights to at least one of: 
network parameters in the telemetry data or historical network telemetry data associated with at least one of the one or more segments of the network and the one or more different segments of the network (the baseline average of the percent of clients having poor performance… is equal to the weighted average – Chandrasekaran ¶0178); and 
the exact physical path the traffic takes can reveal other application behaviors – Chandrasekaran ¶¶0111-0112); 
comparing the weighted insight parameters (deviations from the intra-company are deemed small or large based on the number of baseline standard deviations the current incident occurrence’s percent of affected clients is from the baseline average – Chandrasekaran ¶0178; the network incident identification and analysis system also determines cross-company factor comparisons for network incidents – Chandrasekaran ¶0181); and 
based on a comparison result, identifying the statistical deviation in the at least one KPI from the plurality of KPIs during the one or more time intervals (FIG. 11 is a flow diagram of summarization and indexing processes… a combination of processes is used to compute a higher-layer binding… an example of the outputs of the heuristic algorithm is a probabilistically ranked list of higher-layer bindings – Chandrasekaran ¶¶0111-0112).

Regarding claim 9, the system comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Chandrasekaran teaches a system (architecture 1200 – Chandrasekaran ¶0148) comprising one or more processors (processor 1202 – Chandrasekaran ¶0148) and at least one non-transitory computer-readable medium (dynamic storage device 1203 – Chandrasekaran ¶0148).

Regarding claim 10, the system comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 11, the system comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 12, the system comprises the same limitations as the method disclosed in claim 5, so the same rejection rationale is applicable.

Regarding claim 13, the system comprises the same limitations as the method disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 15, the system comprises the same limitations as the method disclosed in claim 8, so the same rejection rationale is applicable.

Regarding claim 16, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Chandrasekaran teaches a non-transitory computer-readable storage medium (dynamic storage device 1203 – Chandrasekaran ¶0148).

Regarding claim 17, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 18, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Ings, and further in view of Bath et al. (US 2019/0235941, hereinafter Bath).

Regarding claim 7, Chandrasekaran and Ings do not teach wherein determining the severity of each of the plurality of statistical deviations comprises: applying a respective weight to each KPI value in the respective set of KPI values to yield weighted KPI values; and determining the severity of each of the plurality of statistical deviations based on the weighted KPI values.  Chandrasekaran teaches weighted statistics and determining severity based on weighted values (Chandrasekaran ¶0178), as well as the use of KPIs (Chandrasekaran ¶0196), and Ings teaches weighting factors (Ings Col 10 Ln 47-48) but neither teach weighted KPIs as claimed.
Bath, however, in the same field of endeavor, teaches self-monitoring for a distributed computing system (Bath Title) where a weighting value can be assigned to each KPI so that its influence on the calculated aggregate KPU value is increased or decreased relative to the other KPI’s (Bath ¶0356); the IT monitoring application can recognize notable events that may indicate a service performance problem or other situation of interest, where every time KPI values satisfy the trigger criteria, the application indicates a notable event and a severity level for the notable event may be specified (Bath ¶0369); feature-specific monitoring modules (FSM) 1908 can take into account an individual weight or level of seriousness of the fault conditions when determining what the internal status should be, such that in some cases, a single fault condition can cause the internal status to change from “no fault conditions” to a “critical fault condition”, whereas it may take more than 50 fault conditions of other types to results in a status of “critical fault condition” (Bath ¶0396).


Regarding claim 14, the system comprises the same limitations as the method disclosed in claim 7, so the same rejection rationale is applicable.

Regarding claim 20, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 7, so the same rejection rationale is applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441